The plaintiff moves that the defendant be required to make its second and third defenses more specific "by stating more particularly in what paragraph or paragraphs of the complaint are contained the cause of action as to which" each such defense is interposed.
It is apparent upon a reading of the complaint and these defenses that neither defense is addressed to any particular paragraph or paragraphs. These defenses are each addressed to the cause of action itself which is set up in the complaint as a whole and not to a specific paragraph or paragraphs.
If the plaintiff thinks that neither defense is good, he may test such question by demurrer.
   The motion is denied